              Case 2:19-cr-00010-RSM Document 58 Filed 08/02/19 Page 1 of 1



1

2

3

4
                                      UNITED STATES DISTRICT COURT
5                                    WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
6

7        UNITED STATES OF AMERICA,
                                                                       No. 2:19-cr-00010-RSM
8                                         Plaintiff,
                                                                       ORDER GRANTING
9                    v.                                                DEFENDANTS’ MOTION TO FILE
                                                                       AN OVER-LENGTH BRIEF
10       HUAWEI DEVICE CO., LTD., and
         HUAWEI DEVICE USA, INC.,
11
                                          Defendants.
12

13              The Court has reviewed Defendants Huawei Device Co., Ltd.’s (“Huawei China”),
14    and Huawei Device USA, Inc.’s (“Huawei USA”) (collectively, “Huawei Device”) Motion
15    to File an Over-Length Brief.
16              The Motion is granted for the reasons stated by Huawei Device.
17              IT IS SO ORDERED.
18

19

20

21
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER GRANTING DEFENDANTS’ MOTION
     TO FILE AND OVER-LENGTH BRIEF
                                                                                     1420 Fifth Avenue, Suite 1400
     U.S. v Huawei Device USA, et al, No. 2:19-cr-00010-RSM – Page 1
                                                                                     Seattle, W ashington 98101
                                                                                     phone 206.516.3800 fax 206.516.3888
